Detailed Office Action
	The communication dated 4/25/2022 has been entered and fully considered. Claims 3, 5, 9, 11, 15-17, 25, and 27 are cancelled. Claims 18-24, 26, and 28-29 are withdrawn from examination. Claims 1-2, 4, 6-8, 10, 12-14, 18-24, 26, and 28-29 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-2, 4, 6-8, 10, and 12-14) in the reply filed on 4/25/2022 is acknowledged. Claims 18-24, 26, and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/2022.
Drawings
Figure 9a appears to be related to prior art and should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: on page 34, line 11,  replace “sections a and d” with “sections a and e”. On page 34, line 15, replace “inner regions b, d and d” with “inner regions b, c, and d”. Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Objections
Claims 1, 2, 4, 7, 8, 12, and 14 are objected to because of the following informalities:
Claim 1, line 11: add “,” after “over time”.
Claim 1, line 12: add “predefined” before “target contour”.
Claim 1, line 15: add “,” after “by the mount”.
Claim 2, line 6: add “predefined” before “target contour”.
Claim 2, line 2: replace “are” with “is”.
Claim 7, line 3: replace “arise” with “arises”.
Claim 8, lines 2, 3, 5, and 6 (four occurrences): replace “a curvature” with “the local curvature”. This is to be consistent with the same limitation in claim 1.
Claim 12, line 3: replace “protruding section” with “protruding portion”.
Claim 14, line 6: replace “inner region” with “inner section”.
Claim 14, line 9: add “predefined” before “target contour”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-8, 10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the location" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Claims 2, 4, 6-8, 10, and 12-14 are dependent on claim 1 and are rejected as well.
Claim 2 recites the limitation "the mounts" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner replaces this limitation with “the mount” that is recited in claim 1.
Claim 4 recites the limitation "the mounts" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner replaces this limitation with “the mount” that is recited in claim 1.
Claim 13 recites that a curvature is imparted that is stronger than a desired curvature in an adjoining section (first three lines). A strong curvature is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Curvature is not a force or a pressure that can be described by the adjective strong. An artisan is not appraised of what a strong curvature means. This limitation is indefinite and claim 13 and its dependent claim 14 are rejected. This limitation is not examined on its merit since it cannot be defined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-7, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BISSON (US-2013/0086948), hereinafter BISSON. Note that the italicized text below are the instant claims.
Regarding claim 1, BISSON discloses A method for shaping a glass pane {[abstract] note bending is shaping, the method comprising: 
heating the glass pane {[abstract]}; 
bending the glass pane until the glass pane has reached a shape that corresponds to a predefined target contour {[FIG. 1] note the curvature is the predefined contour shape} , 
wherein at least one exterior force is exerted on the glass pane to cause the bending of the glass pane, wherein the at least one exterior force is at least one of: a weight force caused by a weight of the glass pane {[0075] note bending by its own weight that is the exterior force}, 
a force that is transferred by a support on which the glass pane rests to a surface region of the glass pane which rests on the support , a force that is transferred at an edge of the glass pane into the glass pane by a mount into which the edge of the glass pane is clamped, or a pressure force transferred by one or more pressure strips to a surface of the glass pane, wherein no more than one pressure strip is used in each concave subregion of the surface {note that these limitations are optional; they are options 2-4, note that above, option 1 (own weight) was disclosed}; 
and changing a local curvature of the glass pane over time wherein the changing of the local curvature is controlled such that the surface of the glass pane concurrently achieves the target contour at all points of the surface that do not remain static, by at least one of: setting a temperature, and thus a viscosity, of the glass pane during the bending of the glass pane so as not to be constant as a function of the location {[0049] note the relation between temperature and viscosity, [0080] note monitoring and controlling the temperature profile that indicates not being constant at location (this is what a profile is), [0070] note localized deforming, [0072] note control of temperature, [0065] note the teaching on temperature gradient indicating the change as a function of location}, 
by suitably setting the force transferred by the mount or by suitably setting the pressure force transferred by the one or more pressure strips {note that these limitations are optional; they are options 2a and 3a, note that above, option 1a (temperature and viscosity control) was disclosed}. 
Regarding claim 4, BISSON discloses wherein the force transferred byRESPONSE TO RESTRICTION REQUIREMENTPage 3Application Number: 17/250,505Dkt: 3037.214US1Filing Date: January 29, 2021 Title: METHOD FOR SHAPING GLASS PANESthe mounts are at least one of a tensile force or a torque, and wherein the glass pane is heated using a laser {[0400] note teaching on using laser, note that the force by the mount was optional in claim 1 and this claim (claim 4) recites additional limitation without requiring this option}.
Regarding claims 6 and 7, BISSON discloses wherein the temperature of the glass pane is varied locally along a first extension direction of the glass pane as a function of the location, and is set so as to be constant in a second extension direction extending orthogonally with respect to the first extension direction as a function of the location (claim 6), wherein the temperature of the glass pane is set so as to be constant in a section along the first extension direction, so that a strip-shaped equithermal section arise (claim 7) {[0051] note the teaching on localized heating to control bending, note the teaching on position of heating element, thus influencing heat flux, [0064] b is the second extension, [0022] note that section 6 that is orthogonal to b or 5 is heated, [0065] note the teaching on ΔT that is across 6, [FIG. 5A] note that 5 or b is second extension and 6 is the first extension is heated and has ΔT, thus T across 5 is constant, and since there is a ribbon, there will be a strip-shaped section}.
Regarding claim 12, BISSON discloses wherein the glass pane isRESPONSE TO RESTRICTION REQUIREMENTPage 4Application Number: 17/250,505Dkt: 3037.214US1Filing Date: January 29, 2021 Title: METHOD FOR SHAPING GLASS PANESsupported in such a way that a portion of the glass pane which is to be moved during the bending of the glass pane protrudes, so that the protruding section is at least also moved by the weight force {[0075] note bending by its own weight, [FIG. 5A] 7/3 are the protruding portions that move during bending, [FIG. 1] note the vertical portion that has moved}.
Regarding claim 13, BISSON discloses wherein a curvature is imparted to an inner section of the glass pane which is stronger than a desired curvature in an adjoining section, and the temperature of the glass pane is varied locally along a first extension direction of the glass pane as a function of the location, and is set so as to be constant in a second extension direction extending orthogonally with respect to the first extension direction as a function of the location, so that two or more regions having differing temperatures are present in the inner section {regarding the limitation of strong curvature, see section 35 USC 112(b) above, [0051] note the teaching on localized heating to control bending, note the teaching on position of heating element, thus influencing heat flux, [0064] b is the second extension, [0022] note that section 6 that is orthogonal to b or 5 is heated, [0065] note the teaching on ΔT that is across 6, [FIG. 5A] note that 5 or b is second extension and 6 is the first extension is heated and has ΔT, thus T across 5 is constant, and since there is a ribbon, there will be a strip-shaped section}. 
Claims 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by BISSON as evidenced by MACNICA. Note that MACNICA is not a prior art rejection and is only presented as an evidence.
Regarding claim 10, BISSON discloses wherein at least one of the target contour includes a region that has the shape of a segment of a circle or a quadratic parabolic shape {[0047] note the teaching on the radius of the bend or target contour thus, indicating its circular shape}; 
	Regarding the remainder limitation of claim 10 (“and wherein at least one side length of the glass pane is 1.7 m or more”), BISSON discloses that its method is for production of LCDs {[0003]}. As evidenced by MACNICA these panels can have a size of 120” which is more than 1.7m {[page 3/13]}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over BISSON.
Regarding claim 14, BISSON teaches all the limitations of claims 13, 12, and 1 as discussed above. BISSON further teaches wherein the inner section is heated to a temperature that is above a deformation temperature, and the adjoining section is maintained at a temperature that is below the deformation temperature {[0051] note the teaching of localized heating to above deformation indicating that the rest is below deformation}.
wherein a width of the inner section in the first extension direction being at least the same as a thickness of the glass pane or at least 3 mm or no more than 200 mm {[0047] note that the bend area width is 1/4th of a circle (ᴨr/2), thus with the disclosed radii, the disclosed thicknesses will result in the same thickness as width of the bend}
As discussed under claims 6, 7, and 13 above, BISSON teaches the temperature gradient and strip-shape sections in the bending area. However, BISSON, is silent on the quantitative values of these sections as recited in the remainder of claim 14: “wherein at least 3 regions and no more than 15 regions having differing temperatures are present in the inner region, wherein each of the regions having different temperatures in the inner section has a width, measured in the first extension direction, of at least 1.5 mm, wherein at least one of the regions has a width of no more than 12 mm, and wherein the target contour in the inner section has a constant radius of curvature”.
BISSON teaches that increasing the temperature difference of the temperature gradient in the bend section allows for a tighter radius of curvature and lower cycle time, however it results in instability; furthermore, BISSON recognizes that glass thickness relates to the stress, above which, out of plane deformation occurs {[0065]}. As such, BISSON recognizes the temperature gradient (the widths and number of the strips) and glass thickness as result-effective variables.
It is well established that determination of optimum values of result-effective variables (in this case, the needed T gradient) is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
The person of ordinary skill in the art would look to optimize the temperature gradient in the bend area (or number and width of the strips) which is a result effective variable through routine experimentation to arrive at a desired bend radius that has an optimum performance i.e., low stress and high stability. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over BISSON as applied to claim 1 above, and further in view of MATHISEN (US 5,322,539), hereinafter MATHISEN.
Regarding claim 2, BISSON discloses all the limitations of claim 1. BISSON, further, discloses wherein at least one of: the temperature of the glass pane or a deformation of the glass pane are monitored and, based on the at least one of the temperature or the deformation of the glass pane, the temperature, and thus the viscosity, of the glass pane during the bending of the glass pane is controlled as a function of the location and/or the force transferred by the mounts and/or the pressure force transferred by the one or more pressure strips are controlled {[0049] note the relation between temperature and viscosity, [0080] note monitoring and controlling the temperature profile that indicates not being constant at location (this is what a profile is), [0070] note localized deforming, [0072] note control of temperature, [0065] note the teaching on temperature gradient indicating the change as a function of location, note the limitation of pressure strips is optional}.
BISSON, however, is silent on a bending tool that has a target contact area and that the glass pane simultaneously contacts the target area only at the end of bending. The Examiners notes that the interpretation of bending tool is a structure that contacts the glass pane only at the end of the bending, thus, it is not in contact with the glass pane during bending and is not assisting the bending process. Applicant’s use of the phrase “bending tool” is not interpreted as a tool that assists bending.
In the same filed of endeavor that is related to bending quartz panels, MATHISEN discloses and wherein the target contour is predefined by a target contact area of a bending tool and the glass pane simultaneously makes contact with the target contact area only at the end of the bending of the glass pane {[col 2, lines 18-20], [col 6, lines 18-34], [FIG. 5] 40 is the bending tool and not that glass pane 18 only contact the vertical portion of 40 at the end of the bending}.  
At the effective filing date of the instant invention, it would have been obvious to have incorporated teachings of MATHISEN in the method of BISSON and have included a bending tool in the method of BISSON. The advantage of this structure as disclosed by MATHISON is that it helps to achieve a very accurate 90 degree bend {[col 2, lines 16-20]}. Note that the objective of BISSON is also to achieved a 90 degree bend {[FIG. 1]}.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over BISSON as applied to claim 1 above, and further in view of HOPPE (US-2016/0031737), hereinafter HOPPE.
Regarding claim 8, BISSON discloses all the limitations of claim 1. Additionally, and regarding the next limitation of claim 10 (“wherein a first temperature of a first section of the glass pane to which a curvature is imparted differs from a second temperature of a second section of the glass pane to which a curvature is imparted by at least 1 kelvin to by no more than 30 kelvin during the bending of the glass pane”),  As discussed under claims 6, 7, and 13 above, BISSON teaches the temperature gradient and strip-shape section in the bending area. However, BISSON, is silent on the quantitative temperature values of these sections. 
BISSON teaches that that increasing the temperature difference of the temperature gradient in the bend section allows for a tighter radius of curvature and lower cycle time, however it results in instability {[0065]}. As such, BISSON recognizes the temperature gradient as a result-effective variable.
It is well established that determination of optimum values of result-effective variables (in this case, the needed T gradient) is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
The person of ordinary skill in the art would look to optimize the temperature gradient in the bend area (temperature difference between the strips) which is a result effective variable through routine experimentation to arrive at a desired bend radius that has an optimum performance i.e., low stress and high stability. 
BISSON, however, is silent on using a thermographical method to monitor the temperature. BISSON discloses using thermocouples to monitor the temperature in the bend area {[0072]}. 
In the same field of endeavor that is related to shaped glass article, HOPPE discloses and wherein the temperature of the glass pane is thermographically monitored during bending in a region to which a curvature is imparted or in which a curvature is changed {[abstract], [0073] note the thermal imaging system (or camera) is a thermographical method as disclosed in the instant specification page 7}.  
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the known thermocouple of BISSON with the known thermographical system of HOPPE. Note that it has been held that the simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. Note that the instant disclosure also disclose that thermocouples can be used instead of camera for temperature monitoring (see page 7 of the instant specification, lines 13-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748